DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Acknowledgement is made of amendment filed on 12/28/2020 in which claims 
6 and 10 are currently amended while claims 1-5 have been canceled. By this amendment, claims 6-13 are now pending in the application.
The objection to claim 6 has been withdrawn along with the obviousness double patenting rejection.
The 112(b) rejection of claims 6-13 has also been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nitzan et al., (Nitzan) US 20060001525(same as USPAT 7,394,382 cited by applicants) in view of Iida USPAT 5,669,023.
Regarding claim 6, Nitzan discloses, A power storage device comprising: an antenna(52) configured to be supplied with an electromagnetic wave from a power feeder(28); a battery(60)(see ¶[0132]) electrically connected to the antenna(52)(see Fig. 2 since they are integrated on the substrate 48); and a determination circuit(construed as IC 56 which includes a battery status indicator 72, control module 64, and detector/demodulator 62 ; see ¶[0025], [0144],[0198]) configured to determine whether the battery is in a charging state or in a non-charging state (via battery status 72 indicator; see ¶[0025], [0144]), wherein in a period in which the power storage device is charged, the power storage device transmits a signal for informing the power feeder that the power feeder and the power storage device are in the charging state(see ¶[0144],[0198]).
Nitzan does not expressly teach the limitations of:
That the  determination circuit is configured to determine whether the battery is in a charging state or in a non-charging state. Nitzan discussed the use of a battery status indicator (72) included in determination circuit(construed as IC 56 which includes a battery status indicator 72, control module 64, and detector/demodulator 62 ; see ¶[0025], [0144],[0198])  .
Iida is an analogous art as pertaining to optimal charging of emerging storing device. Iida further discloses and shows in Fig. 5 a determination circuit(CPU 15) configured(by outputting the SBO high level signal to charging circuit 12 to stop the main condenser 13 charging and SBO low level to the charging circuit 12 to start charging the main condenser) to determine a determination circuit configured to determine whether the battery(of main condenser 13)  is in a charging state or in a non-charging state(see col.7, lines 38-55)
Nitzan and Iida are analogous art in semiconductor integrated devices. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to include Iida’s determination circuit into the device of Nitzan so as to conserve power by controlling camera functions during exposure until the condenser is charged to a sufficient predetermined level and to optimally charge the condenser when charging occurs. Furthermore it would be advantageous to modify Nitzan with Iida by providing an optimal charging and energy conserving automatic flash camera by controlling camera functions and by limiting the charging to only when necessary for photographing, and when necessary, to perform charging before other camera functions, as per the teachings of Iida (col. 1, lines 37-46).
Regarding claim 7, Nitzan in view of Iida discloses all the claimed invention as set forth and discussed above in claim 6. Nitzan further discloses, wherein the antenna(52) is configured to communicate with the power feeder(ANT of 32)(see Fig. 2 and ¶[0129]-[0130]).
Regarding claim 8, Nitzan in view of Iida discloses all the claimed invention as set forth and discussed above in claim 6. Nitzan further discloses, wherein the battery(60) is a flexible battery(note- In some embodiments, the power source of the transponder is a thin and flexible battery that is printed on the same substrate as the IC and the antenna, as part of the transponder production process; see ¶[0010],[0134])
Regarding claim 9, Nitzan in view of Iida discloses all the claimed invention as set forth and discussed above in claim 6. Nitzan further discloses, wherein the battery comprises a solid electrolyte layer(see ¶[0016]).
Regarding claim 10, Nitzan discloses, A power storage device comprising: an antenna(52) configured to be supplied with an electromagnetic wave from a power feeder; a battery(60)(see ¶[0132]) electrically connected to the antenna(52)(see Fig. 2 since they are integrated on the substrate 48); and a determination circuit(construed as IC 56 which includes a battery status indicator 72, control module 64, and detector/demodulator 62 ; see ¶[0025]-[0027], [0131]-[0133],[0144],[0198]) configured to determine whether the battery is in a charging state or in a non-charging state (via battery status 72 indicator; see ¶[0025], [0144]), wherein in a period in which the power storage device is charged, the power storage device transmits transmitting a signal for informing the power feeder that the power feeder and the power storage device are in the charging state(see ¶[0144],[0198]), and wherein supplying the electromagnetic wave by the power feeder(transponder 28) is stopped after the signal from the power storage device is stopped(see ¶[0197]-[0198]).
Nitzan does not expressly teach the limitations of:
That the  determination circuit is configured to determine whether the battery is in a charging state or in a non-charging state. Nitzan discussed the use of a battery status indicator (72) included in determination circuit(construed as IC 56 which includes a battery status indicator 72, control module 64, and detector/demodulator 62 ; see ¶[0025], [0144],[0198])  .
Iida is an analogous art as pertaining to optimal charging of emerging storing device. Iida further discloses and shows in Fig. 5 a determination circuit(CPU 15) configured(by outputting the SBO high level signal to charging circuit 12 to stop the main condenser 13 charging and SBO low level to the charging circuit 12 to start charging the main condenser) to determine whether the battery(of main condenser 13) is in a charging state or in a non-charging state(see col.7, lines 38-55).
Nitzan and Iida are analogous art in semiconductor integrated devices. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to include Iida’s determination circuit into the device of Nitzan so as to conserve power by controlling camera functions during exposure until the condenser is charged to a sufficient predetermined level and to optimally charge the condenser when charging occurs. Furthermore it would be advantageous to modify Nitzan with Iida by providing an optimal charging and energy conserving automatic flash camera by controlling camera functions and by limiting the charging to only when necessary for photographing, and when necessary, to perform charging before other camera functions, as per the teachings of Iida (col. 1, lines 37-46).
Regarding claim 11, Nitzan in view of Iida discloses all the claimed invention as set forth and discussed above in claim 10. Nitzan further discloses, wherein the antenna(52) is configured to communicate with the power feeder(ANT of 32)(see Fig. 2 and ¶[0129]-[0130]).
Regarding claim 12, Nitzan in view of Iida discloses all the claimed invention as set forth and discussed above in claim 10. Nitzan further discloses, wherein the battery(60) is a flexible battery(note- In some embodiments, the power source of the transponder is a thin and flexible battery that is printed on the same substrate as the IC and the antenna, as part of the transponder production process; see ¶[0010],[0134])
Regarding claim 13, Nitzan in view of Iida discloses all the claimed invention as set forth and discussed above in claim 10. Nitzan further discloses, wherein the battery comprises a solid electrolyte layer(see ¶[0016]).
Response to Arguments
Applicant's arguments filed remarks filed on 12/28/2020 have been fully considered but they are not persuasive as the new amendments to the independent claims 6 and 10 necessitates a new rejection in view of Iida.
Iida clearly discloses a determination circuit outputting a SBO low level(to start the charging of storage device (main condenser 13) and a SBO high level signal to stop charging (see Iida col.7, lines 38-55).
Therefore, rejection have been maintained where arguments were found not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859